Citation Nr: 1034950	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disability, 
to include dry eye syndrome (DES).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from August 2003 to August 2007, to include duty in Operation 
Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The veteran appeared at a Videoconference Hearing in July 2010.  
A transcript is associated with the claims file.  


FINDING OF FACT

The Veteran underwent photorefractive keratectomy (PRK) surgery 
while on active duty with the U.S. Marines; as a result of the 
surgery, chronic dry eye syndrome (DES) developed as a current 
and chronic disability.  


CONCLUSION OF LAW

Service connection for a bilateral eye disability, to include dry 
eye syndrome (DES), is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a bilateral 
eye disability, to include dry eye syndrome (DES).  Therefore, no 
further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran had service in the Marines during Operation Iraqi 
Freedom, and contends that he underwent photorefractive 
keratectomy (PRK) surgery while at a stateside assignment in Camp 
Pendleton, California.  Essentially, he asserts that the 
residuals of this surgery include a chronic dry eye syndrome 
(DES) that is debilitating to his work schedule and sleep habits.  

The medical evidence of record is highly supportive of the 
Veteran's contentions.  The service treatment records do indicate 
that PRK surgery was performed at Camp Pendleton in October 2006, 
and that the Veteran had complaints of dry eye very shortly after 
his discharge from service.  Although a June 2007 VA "fee 
basis" examination did not find that the Veteran had a current 
ocular disability, subsequent  clinical evidence (private and VA) 
does in fact confirm that DES is present, and that there has also 
been a history of recurrent corneal erosions.  Regarding a link 
between DES and the in-service PRK surgery, a July 2009 VA 
ophthalmology note assessed the in-service PRK as "likely 
contributing" to current DES.  This physician also noted that 
the Veteran had to wear goggles to sleep so that the eyes could 
retain moisture, and further medication was prescribed.  

The VA clinical evidence is subsequent to the 2007 "fee basis" 
examination, and it supports a finding that there is a current 
bilateral DES related to an in-service surgical procedure.  Thus, 
given that this medical evidence is more recent than the 
examination of 2007, the VA clinical records consist of the most 
accurate disability picture of record, which is completely 
consistent with the Veteran's complaints.

Indeed, in a Videoconference Hearing dated in July 2010, the 
Veteran testified to having to wear goggles at night because of 
his DES, and stated that the pain in his eyes sometimes prevented 
him from working.  He also indicated that he had to forcibly pry 
his eyes open to moisten them.  He has also submitted 
photographic evidence, which clearly shows a red, irritated eye 
that is barely open.  

This lay evidence, associated with the most recent medical 
evidence, clearly shows that the Veteran does have a current 
ocular disability.  Additionally, as the VA ophthalmologist 
linked DES with in-service PRK surgery, there is a medical link 
established between the claimed current disability and an in-
service event.  Thus, the requirements of service connection are 
met in this case, and the claim will be granted.  


ORDER

Entitlement to service connection for a bilateral eye disability, 
to include dry eye syndrome (DES), is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


